DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because it is formed of more than 150 words.  Correction is required.  See MPEP § 608.01(b). 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato et al (US 20070165362 and hereinafter Minato ‘362).
In regards to claim 1, Minato '362 discloses a power storage device comprising: an electricity storage element (11 - FIG. 1; [0028]); a case (12 - FIG. 1; [0029]) housing the electricity storage element (seen in FIG. 1), the case having an opening (open end of lower portion of case 12 as seen in FIG. 1 and described in [0029]); and a sealing member (13 - FIG. 1; [0029]) sealing the opening (seen in FIG. 1 and described in [0029]), wherein: the sealing member includes an elastic member (13 - FIG. 1; [0030]) fit in the opening (seen in FIG. 1), the elastic member contains an elastic polymer (described in [0031], noting that butyl rubber is an elastic polymer) and a hindered phenol compound (described in [0045] & [0046], noting that 2,6-di-tert-butyl-4-methyl phenol is a hindered phenol compound),
the hindered phenol compound having a phenol skeleton (phenol skeleton of 2,6-di-tert-butyl-4-methyl phenol) includes a first hindered group (tert-butyl group at substitution site 2) and a second hindered group (tert-butyl group at substitution site 6), the first hindered group being bonded to a first substitution site of the phenol skeleton (substitution site 2), the second hindered group being bonded to a second substitution site of the phenol skeleton (substitution site 6), each of the first substitution site and second substitution site being adjacent to a substitution site of the phenol skeleton to which a phenolic hydroxy group is bonded (sites 2 and 6 are adjacent to site 1 in which a phenolic hydroxy group is bonded),
the first hindered group and the second hindered group each include one or more tertiary carbon atoms (tert-butyl groups include tertiary carbon atoms), one of the one or more tertiary carbon atoms in the first hindered group is bonded to the first substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 2 of the phenol skeleton), and one of the one or more tertiary carbon atoms in the second hindered group is bonded to the second substitution site (the tertiary carbon atom of a tert-butyl group is bonded to substitution site 6 of the phenol skeleton).

In regards to claim 2, Minato '362 further discloses wherein: the elastic member includes a through-hole (through-holes in member 13 as seen in FIG. 1 and described in [0030]), and the power storage device includes a lead (14 - FIG. 1; [0029]) penetrating through the through-hole (described in [0030]).

In regards to claim 3, Minato '362 further discloses wherein the case has a diameter-reduced region onto a side wall of the elastic member (seen in FIG. 1).

In regards to claim 6, Minato '362 further discloses wherein each of the first hindered group and the second hindered group is t-butyl group (the first and second hindered groups of 2,6-di-tert-butyl-4-methyl phenol are t-butyl groups).

In regards to claim 7, Minato '362 further discloses wherein a content ratio of the hindered phenol compound included in the elastic member ranges from 0.5 parts by mass to 6 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see Table 1 and [0098], noting that 2 mass parts of DBMP, i.e. 2,6-di-tert-butyl-4-methyl phenol, are included with respect to 100 mass parts of rubber component, i.e. elastic polymer included in the elastic member).

In regards to claim 8, Minato '362 further discloses wherein the elastic member further includes talc (described in [0041] & [0039]).

In regards to claim 9, Minato '362 further discloses wherein a content ratio of the talc included in the elastic member ranges from 50 parts by mass to 120 parts by mass, inclusive, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see [0042] & [0043] and Table 1, noting Examples 1-3 and 6-7 in which the filler content ratio is 100 mass parts with respect to 100 mass parts of elastic polymer in the elastic member).

In regards to claim 10, Minato '362 further discloses wherein a content ratio of the talc included in the elastic member is more than 50 parts by mass and less than or equal to 120 parts by mass, with respect to 100 parts by mass of the elastic polymer included in the elastic member (see [0042] & [0043] and Table 1, noting Examples 1-3 and 6-7 in which the filler content ratio is 100 mass parts with respect to 100 mass parts of elastic polymer in the elastic member).

In regards to claim 11, Minato '362 further discloses wherein the electricity storage element is a capacitor element (described in [0028]) including an anode part (anode foil described in [0028]) and a cathode part (cathode foil described in [0028]), a dielectric layer (dielectric oxide film described in [0028]) being disposed on a surface of the anode part (described in [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Minato ‘362 in view of Japanese Patent Document 2017103085 (JP 2017103085 and hereinafter JP2017103085).
In regards to claim 4, Minato '362 fails to explicitly disclose wherein the hindered phenol compound has a molecular weight ranging from 300 to 3000, inclusive.
JP2017103085 discloses wherein the hindered phenol compound has a molecular weight ranging from 300 to 3000, inclusive (described in [0043] & [0012], noting that pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which has a molecular weight of 1178, can be used as the hindered phenol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which is a known equivalent to 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5, Minato '362 fails to explicitly disclose wherein a reaction heat of phenol radical formation for the hindered phenol compound is less than or equal to 82 kcal/mol.
JP2017103085 discloses wherein a reaction heat of phenol radical formation for the hindered phenol compound is less than or equal to 82 kcal/mol (see [0043] & [0012], noting that noting that pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which has a reaction heat of phenol radical formation of 76.8 kcal/mol, can be used as the hindered phenol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the power storage device of Minato '362 with the hindered phenol compound being pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate], which is a known equivalent to 2,6-di-tert-butyl-4-methyl phenol, i.e. hindered phenol having a substituent having a large steric hindrance at the ortho position of the phenolic hydroxyl group, as taught by JP2017103085, and thus the combination amounts to a mere substitution of one known element (2,6-di-tert-butyl-4-methyl phenol) for another known equivalent element (pentaerythrityl-tetrakis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) resulting in the predictable result of suppressing oxidative deterioration ([0012]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2013216782 – page 17 of translation
US 20070020500 – [0102] & [0103]
US 20040180994 – [0104]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848